NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER JAMES HENSON,                       No.    20-15117

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04396-MTL-
                                                DMF
 v.

CORIZON HEALTH, INC.; et al.,                   MEMORANDUM*

                Defendants-Appellees,

and

STEWART, Unknown; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                              Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arizona state prisoner Christopher James Henson appeals pro se from the

district court’s orders denying his motions for a preliminary injunction and his

motion for reconsideration of the denial of a preliminary injunction in his 42

U.S.C. § 1983 action alleging constitutional violations. We have jurisdiction under

28 U.S.C. § 1292(a)(1). We review for an abuse of discretion. Jackson v. City &

County of San Francisco, 746 F.3d 953, 958 (9th Cir. 2014) (denial of preliminary

injunction); Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993) (denial of reconsideration). We affirm.

      The district court did not abuse its discretion by denying Henson’s motions

for a preliminary injunction because Henson failed to demonstrate that such relief

is warranted. See Jackson, 746 F.3d at 958 (plaintiff seeking preliminary

injunction must establish that he is likely to succeed on the merits, likely to suffer

irreparable harm in the absence of preliminary relief, the balance of equities tips in

his favor, and an injunction is in the public interest).

      The district court did not abuse its discretion by denying Henson’s motion

for reconsideration because Henson failed to demonstrate any basis for such

relief. See Sch. Dist. No. 1J, 5 F.3d at 1263 (grounds for relief under Fed. R. Civ.

P. 59(e)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                            2                                    20-15117
AFFIRMED.




            3   20-15117